Citation Nr: 0032885	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

2.	Entitlement to service connection for a bladder 
disorder.

3.	Entitlement to service connection for a prostate 
disorder.

4.	Entitlement to service connection for headaches.

5.	Entitlement to service connection for sleep loss.

6.	Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

7.	Entitlement to a disability rating in excess of 10 
percent for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1972.  Additionally, the record reflects that he has had 
subsequent service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, and Lincoln, 
Nebraska.  The Waco RO denied service connection for TMJ 
syndrome, a prostate disorder, and a bladder disorder in a 
September 1994 rating decision.  Following this decision, the 
veteran moved and the Lincoln RO obtained jurisdiction over 
the veteran's claims. In a September 1999 rating decision, 
the Lincoln RO denied service connection for headaches, sleep 
loss, and a rating in excess of 10 percent for the veteran's 
tinnitus.  By this decision, the RO also granted a 30 percent 
rating for the veteran's PTSD, effective May 18, 1999.

The veteran provided testimony at personal hearings conducted 
before the undersigned in May 1997 and August 2000.  
Transcripts of both hearings are of record.

It is noted that at his August 2000 hearing, the veteran 
raised the claims of entitlement to an earlier effective date 
for his 30 percent rating for PTSD, service connection for 
cysts due to herbicide exposure, service connection for 
chronic fatigue syndrome as a separate disability, and 
entitlement to a total rating based upon individual 
unemployability (TDIU).  As none of these claims have been 
adjudicated below, they are referred to the RO for 
appropriate action.

The veteran's TMJ syndrome, headaches, sleep loss, PTSD, and 
tinnitus claims are addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The medical evidence, including a VA examination of the 
bladder, does not show that the veteran has a chronic bladder 
disorder.

2.  The medical records show that the veteran has been 
diagnosed with prostatitis, but not prostate cancer.

3.  The evidence on file does not show any in-service event, 
injury, or disease (or combination of events, injuries, or 
diseases) which could have caused or aggravated the veteran's 
prostatitis.


CONCLUSIONS OF LAW

1.  A chronic bladder disorder was not incurred in or 
aggravated by the veteran's
period of active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  A chronic prostate disorder, to include prostatitis, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background. The veteran's mouth, abdomen and viscera, and his 
anus and rectum were clinically evaluated as normal on 
service examinations conducted in December 1963, December 
1966, October 1969, October 1970, August 1971, and his March 
1972 end of term of service examination.  Further, it was 
specifically stated on the October 1969, August 1971, and 
March 1972 examinations that digital rectal examinations were 
normal.  In June 1966, the veteran was treated for mid 
epigastric twinges of pain, with no vomiting or diarrhea.  
Diagnostic impression was possible dyspepsia.  An upper GI 
series conducted in December 1968 was normal.  The service 
medical records also show that the veteran had the following 
teeth removed during service: No. 19, 30, and 31.  However, 
the service medical records show no treatment for or 
diagnosis of TMJ syndrome, a chronic bladder disorder, or 
prostate problems.

The veteran's DD Form 214 for the period from June 1967 to 
May 1972 shows that he was awarded the Vietnam Service Medal, 
the Vietnam Campaign Medal, 2 Overseas Bars, and the Bronze 
Star Medal.

Medical records from the veteran's service in the National 
Guard show that his mouth, abdomen and viscera, as well as 
his anus and rectum were clinically evaluated as normal on 
examinations conducted in July 1989, November 1989, January 
1991, August 1992, and August 1993.  Further, it was 
specifically stated on all of these examinations that digital 
rectal examination was within normal limits.  It is also 
noted that the November 1989 examination showed that the 
veteran was missing teeth Nos. 1, 2, 4, 7, 10, 15, 18, 19, 
30, and 31.  These records show no treatment for or diagnosis 
of TMJ syndrome, dental problems, a chronic bladder disorder, 
or a chronic prostate disorder.

In June 1994, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for fatigue which began in 1988; stress-
related TMJ syndrome which began in October 1991; and bladder 
and prostate infections which began in September 1991.

The veteran underwent a VA general medical examination in 
August 1994. At this examination, the veteran reported, in 
part, that he had headaches nearly every day which he thought 
was due to TMJ syndrome.  On examination of the veteran's 
genito-urinary system, the examiner noted that a cystoscopy 
conducted in 1993 showed that the veteran was negative for 
cancer, ulcers, or anything except low grade chronic 
infection of his prostate which was relieved by the taking of 
antibiotics.  Following examination of the veteran, the 
examiner diagnosed chronic prostatitis, bilateral hearing 
loss, and TMJ syndrome.

In a September 1994 rating decision, the RO, among other 
things, denied service connection for TMJ syndrome, a bladder 
disorder, and a prostate disorder.  The RO noted that the 
service medical records, as well as the National Guard 
medical records, were negative for diagnosis, treatment, or 
other findings regarding these disabilities.

The veteran appealed the RO's decision on these claims to the 
Board.

VA medical treatment records were subsequently added to the 
file which covered a period from February 1994 to July 1995.  
Records from March and September 1994 note that the veteran 
was assessed with TMJ syndrome, but do not relate the 
condition to the veteran's military service to include his 
service in the National Guard.  These records contain no 
pertinent findings regarding the veteran's bladder and/or 
prostate claims.

In March 1997, the veteran underwent a VA examination for 
cystitis, bladder calculus, residuals of bladder injury, and 
all disorders of the prostate, urethra, and surgical 
residuals (genitourinary).  At this examination, the veteran 
denied having handled Agent Orange directly, and claimed that 
he had been sprayed with Agent Orange on one occasion.  He 
was not sure whether he had eaten or drank any contaminated 
food or water.  His immediate problem at that time was 
nausea, with no other symptoms.  Starting in 1991, he had 
severe hypogastric pains.  He went to a doctor who did 
endoscopic examination and told him that he had an infection.  
Thereafter, he was placed on antibiotics for ten days and the 
symptoms cleared up.  He had two more infections after that, 
but they also cleared up with antibiotics.  Later he 
experienced nocturia x 1.  He also had occasional pains on 
urination, and had been using an over the counter medication 
named Prostata which reportedly helped.  Additionally, he 
reported that he had a brother who died of prostate cancer.  
Following examination of the veteran, the examiner diagnosed 
recurrent prostatitis.

Also in March 1997, the veteran underwent a VA dental 
examination which noted, among other things, that the veteran 
had multiple tooth loss.  It was specifically noted that he 
was missing teeth Nos. 1, 3, 7, 10, 15, 18, 19, 30, and 31.  
The examiner opined that this appeared to be the result of 
oral neglect.  Following examination of the veteran, the 
examiner diagnosed TMJ/myofascial pain dysfunction (MPD).  
Moreover, the examiner opined that the TMJ/MPD appeared most 
likely related to occlusal discrepancies secondary to 
multiple tooth loss.

At his May 1997 personal hearing, the veteran testified that 
the medical records indicated that his TMJ syndrome was 
associated with his service-connected hearing loss and 
tinnitus.  He testified that his TMJ syndrome was first 
diagnosed in 1991 or 1992, but that he had problems prior to 
that time.  The veteran also testified that a doctor informed 
him that his TMJ syndrome was stress related.  Further, he 
contended that his TMJ syndrome might be secondary to his 
service-connected PTSD.  He testified that a doctor informed 
him that TMJ syndrome developed over time while one was 
sleeping and clenching his or her jaws.  The veteran stated 
that he had experienced nightmares ever since Vietnam, and, 
thus, thought this may have caused him to develop TMJ 
syndrome.  It was noted that while the veteran had prostate 
and bladder problems, he did not have prostate cancer.  On 
inquiry, the veteran testified that he did not know of 
anything in his service medical records which showed prostate 
infection or problems.  The veteran also indicated that he 
experienced intermittent prostate problems, in that he would 
get an infection at least twice a year and then it would 
clear up.

At his August 2000 personal hearing, the veteran noted that 
the March 1997 VA dental examiner attributed his TMJ syndrome 
to early tooth loss, and described his dental problems during 
service.  He testified that he had no dental problems prior 
to his military service.  Additionally, he testified that a 
private doctor in Texas purportedly told him that his TMJ 
syndrome was due to stress.  Thus, he contended that his TMJ 
syndrome was due to a combination of dental treatment during 
service and his PTSD.  Further, the veteran testified that he 
was convinced Agent Orange was the cause of his prostatitis.

The veteran submitted evidence directly to the Board which 
consisted of various private medical records, some of which 
were already on file.  These records primarily pertain to the 
veteran's hearing loss and tinnitus, and contain no pertinent 
findings regarding his claims of service connection for a 
chronic bladder disorder or a chronic prostate disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38
C.F.R.	§ 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C .F .R. § 
3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.
§ 3 .307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran is not 
entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to a herbicide 
agent.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A. Bladder

Analysis.  As noted above, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  Here, VA 
has accorded the veteran an examination in relation to this 
claim, and there does not appear to be any pertinent medical 
evidence regarding the veteran's bladder that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has provided all reasonable assistance to the veteran in 
developing the facts pertinent to his bladder claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that the medical 
evidence, including the March 1997 VA bladder examination, 
shows no diagnosis of a chronic bladder disorder.  Thus, 
there is no current disability for which service connection 
may be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303; see also Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) 
(In the absence of proof of a present disability there can be 
no valid claim).  To the extent the veteran indicates 
otherwise, the Board notes that nothing on file shows that he 
has the requisite knowledge, skill, experience, training, or 
education to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection for a bladder disorder, 
and the claim must be denied.

B. Prostate

Analysis.  As an initial matter, the Board notes that VA has 
accorded the veteran an examination in relation to his 
prostate claim, and there does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has provided all 
reasonable assistance to the veteran in developing the facts 
pertinent to his prostate claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

In the instant case, the Board notes that the veteran has 
been diagnosed with prostatitis, but not prostate cancer.  As 
indicated above, the only prostate condition which is subject 
to presumptive service connection based upon herbicide 
exposure is prostate cancer. 38 C.F.R. § 3.309(e).  
Consequently, the veteran is not entitled to a grant of 
service connection for prostatitis on a presumptive basis.  
However, the veteran may still be entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee, 
supra.

The Board finds that the evidence on file does not show any 
in-service event, injury, or disease (or combination of 
events, injuries, or diseases) which could have caused or 
aggravated the veteran's prostatitis.  As noted above, the 
service medical records show no diagnosis of or treatment for 
prostate problems during the veteran's active service.  In 
fact, the veteran acknowledged at his May 1997 hearing that 
he did not know of anything in his service medical records 
which showed prostate infection or problems.  See Combee at 
1042 ("Proof of direct service connection thus entails proof 
that exposure during service caused the malady that appears 
many years later."); see also Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."); Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran contended at his August 2000 
hearing that his prostate problems were caused by herbicide 
exposure (i.e., Agent Orange).  However, for the reasons 
stated above, it has already been determined that the veteran 
is not qualified to render a competent medical opinion.  
Moreover, no competent medical evidence has been submitted to 
support this claim, nor has the veteran indicated the 
existence of any such evidence.  Further, as stated above, VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 34 1-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  As already 
stated, prostatitis is not one of the conditions entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim and it must be denied.

The Board also notes that VA has a duty to notify the veteran 
of the evidence needed to support his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, to be codified 
at 38 U.S.C.A. § 5103.  Accordingly, the Board has examined 
all evidence of record with a view towards determining 
whether the RO informed the veteran of the evidence necessary 
to complete his bladder and/or prostate claim, and whether 
the appellant has notified VA of the possible existence of 
evidence which would support either of these claims.  In the 
instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to support his claim, and 
the veteran has not indicated the existence of any pertinent 
evidence that has not already been obtained or requested.

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against both the bladder 
and prostate claims, and that they must be denied.  Since the 
preponderance of the evidence is against the claims, the 
reasonable doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a bladder disorder is 
denied.

Entitlement to service connection for a prostate disorder is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The governing regulations provide that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  In order to perfect 
an appeal, the appellant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
its determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302.

In a September 1999 rating decision, the Lincoln RO denied 
service connection for headaches, sleep loss, and a rating in 
excess of 10 percent for the veteran's tinnitus.  By this 
decision, the RO also granted a 30 percent rating for the 
veteran's PTSD, effective May 18, 1999.  Thereafter, the 
veteran submitted a statement in November 1999 in which he 
reported that he wished to appeal the September 1999 decision 
to the Board.  He stated that his appeal should cover the 
percentage of disability for PTSD, tinnitus, as well as 
service connection for headaches, sleep loss, TMJ and 
prostate problems.  The Board is of the opinion that this 
satisfies the requirement for a timely Notice of Disagreement 
with the PTSD, tinnitus, sleep loss, and headaches issues.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  However, a 
review of the documents on file shows that no Statement of 
the Case was ever issued to the veteran on these issues.  
Therefore, these issues must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(l); 38 C.F.R. 
§§ 19.26, 19.29, and
19.30.  Once the RO issues a Statement of the Case regarding 
the underlying claims, the veteran will be able to obtain 
appellate review by filing a VA Form 9 or its equivalent with 
the RO, if it is his desire to do so.

With respect to the veteran's claim of service connection for 
TMJ syndrome, the Board notes that the March 1997 VA dental 
examiner attributed the disability to multiple tooth loss.  
Further, the service medical records reflect that the veteran 
had teeth Nos. 19, 30, and 31 removed while on active duty; 
i.e. he had multiple tooth loss during service.  However, the 
March 1997 VA dental examination shows that the veteran is 
also missing teeth Nos. 1, 3, 7, 10, 15, and 18.  In short, 
it appears that the veteran experienced additional tooth loss 
that did not occur while on active duty.  Also, it does not 
appear that the examiner reviewed the veteran's service 
medical records prior to making this opinion.  Thus, it is 
not clear from the evidence of record whether the tooth loss 
experienced during active service caused the veteran's TMJ 
syndrome.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, this 
issue will be remanded for clarification of this medical 
opinion.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his TMJ 
syndrome.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should return the veteran's claims folder 
to the physician who conducted the March 
1997 VA dental examination.  The examiner 
must express an opinion as to whether it 
is as likely as not that the veteran's 
in-service tooth loss caused his current 
TMJ syndrome.

If the physician who conducted the March 
1997 VA dental examination is 
unavailable, the RO should obtain the 
requested opinion from another physician.  
If a new examination is necessary to 
determine the etiology of the veteran's 
TMJ syndrome, then one should be 
conducted.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the TMJ syndrome 
claim in light of any additional evidence 
added to the record.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

4.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case which addresses the issues of 
entitlement to a disability rating in 
excess of 30 percent for PTSD, 
entitlement to a disability rating in 
excess of 10 percent for tinnitus, 
entitlement to service connection for 
sleep loss, and entitlement to service 
connection for headaches.  This document 
should include a summary of the 
applicable law and regulations, with 
appropriate citations.  The veteran 
should also be informed that he has sixty 
(60) days from the date the Statement of 
the Case is issued in which to perfect 
his appeal by the filing of a VA Form 9 
or its equivalent if he wishes appellate 
review.  Thereafter, if the veteran files 
a timely substantive appeal as to these 
issues, the case should be returned to 
the Board.

With respect to the above remand directives, it is noted that 
the Court held in Stegall v. West, 11 Vet. App. 268 (1998) 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals



 



